Citation Nr: 0008371	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for disc disease at L5-S1 with radiculopathy and 
osteoarthritic changes in the lumbar spine.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  		


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and September 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (MROC) in Wichita, Kansas.

In August 1999, the veteran withdrew his request for a 
hearing before a member of the Board.  


FINDINGS OF FACT

1.  In December 1994, the VAMROC issued a rating decision 
that denied an increased evaluation for the service-connected 
back disability.  The veteran submitted a timely notice of 
disagreement with that decision in November 1995.    

2.  The VAMROC issued a statement of the case on March 18, 
1997.  The veteran testified as a personal hearing on June 
23, 1997.  He did not submit a VA Form 9 or other 
correspondence acceptable as a substantive appeal within the 
prescribed time period.  

3.  The VAMROC denied entitlement to TDIU in a September 1996 
rating decision.  The veteran submitted a timely notice of 
disagreement with that decision in September 1997.  

 4.  The VAMROC issued a supplemental statement of the case 
on November 22, 1997, which included the laws and regulations 
applicable to the TDIU claim.  The veteran did not submit a 
VA Form 9 or other correspondence acceptable as a substantive 
appeal within the prescribed time period.  


CONCLUSIONS OF LAW

1.  A timely appeal was not filed with respect to the issue 
of entitlement to an increased evaluation for disc disease at 
L5-S1 with radiculopathy and osteoarthritic changes in the 
lumbar spine.  38 U.S.C.A. § 7105(a) and (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.303, 20.304 (1999).

2.  A timely appeal was not filed with respect to the issue 
of entitlement to TDIU.  38 U.S.C.A. § 7105(a) and (d)(3) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.303, 20.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).  Either the claimant or his duly 
appointed representative may submit a notice of disagreement 
or a substantive appeal.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301(a).    

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 U.S.C.A. § 7015(b)(2); 
38 C.F.R. § 20.201.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  

Generally, a notice of disagreement is timely if it is 
received within one year from the date of notification of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

In this case, the VAMROC denied entitlement to an increased 
evaluation for the back disability in a December 1994 rating 
decision.  The veteran submitted a timely notice of 
disagreement with that decision in November 1995.  The VAMROC 
did not issue a statement of the case at that time.  However, 
in a March 1996 rating decision, the VAMROC awarded a 40 
percent rating effective from the date of the claim.  The 
veteran was advised that the increase constituted a full 
grant of benefits on appeal.  The Board emphasizes that this 
information was incorrect.  Accordingly, the veteran's appeal 
of the December 1994 was still in effect.  

In March 1997, the veteran submitted a purported notice of 
disagreement with the March 1996 rating decision and 
requested a personal hearing.  The VAMROC issued a statement 
of the case to the veteran and his representative on March 7, 
1997, which included a notice to the veteran of the time in 
which he was required to submit a substantive appeal in order 
to complete his appeal.  The notice also advised the veteran 
that a request for a hearing did not extend the time to file 
his appeal.  

Because the March 1997 statement of the case was issued more 
than one year after the December 1994 rating decision was 
issued, the veteran had 60 days from the date of the 
statement of the case in which to submit a substantive 
appeal.  A review of the claims folder does not reveal that 
the VAMROC received a VA Form 9 or other correspondence 
acceptable as a substantive appeal within the 60-day period.  
Moreover, there is no communication from the veteran or his 
representative requesting an extension of time to file an 
appeal.  Therefore, the veteran did not timely perfect his 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).     

The Board acknowledges that, in some cases, hearing testimony 
may be accepted as the substantive appeal in lieu of a VA 
Form 9.  In this case, though, the hearing took place on June 
23, 1997, more than one month after the expiration of the 60-
day period.  It is true that the veteran's hearing had been 
rescheduled from May 2, 1997, which would have been within 
the prescribed time period.  However, the hearing was 
rescheduled at the veteran's own request and this request was 
made only one day before the hearing date.  Moreover, there 
is no evidence to suggest that the veteran and his 
representative were not on notice as to the 60-day 
requirement for timely filing an appeal or that the veteran 
was somehow unable to comply with the filing requirement 
through no fault of his own.  Therefore, the Board finds no 
basis for finding that the appeal was timely.            

As to the second issue, the RO denied entitlement to TDIU in 
a September 1996 rating decision.  The veteran submitted a VA 
Form 9 in September 1997, in which he purported to perfect 
his appeal of the TDIU issue.  However, because there was no 
previous correspondence representing a notice of 
disagreement, the VA Form 9 is accepted as a timely notice of 
disagreement.  On November 22, 1997, the VAMROC issued a 
supplemental statement of the case, which included the laws 
and regulations applicable to the TDIU claim.  This 
supplemental statement of the case included the same notices 
as to the time requirements for filing a substantive appeal.  
In addition, the supplemental statement of the case included 
a notice that if it addressed an issue or issues not included 
in a prior substantive appeal, the veteran was required to 
submit a timely substantive appeal concerning the new issue 
in order to perfect the appeal.      

Again, because the supplemental statement of the case was 
issued more than a year after the rating action appealed, the 
veteran had 60 days in which to submit a substantive appeal.  
A review of the claims folder reveals that the VAMROC did not 
receive a completed VA Form 9 or other correspondence 
acceptable as a substantive appeal on the issue of TDIU 
within the prescribed time period, or a request for an 
extension of time to file an appeal.  Therefore, the veteran 
did not timely perfect his appeal.  38 U.S.C.A. § 7105(d)(3); 
38 U.S.C.A. § 20.302(b).     
  

ORDER

The appeals with respect to the issue of entitlement to a 
disability rating greater than 40 percent for disc disease at 
L5-S1 with radiculopathy and osteoarthritic changes in the 
lumbar spine is dismissed.  

The appeal with respect to the issue of entitlement to TDIU 
is dismissed.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

